 LOCAL926, OPERATING ENGINEERSLocal 926,International Union of Operating EngineersandHigh Point Sprinkler Company of Atlanta andLocal 669,United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Indus-try ofthe United States and Canada.Case 10-CD-233June 28, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER ANDMEMBERS BROWNAND KENNEDYThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following thefiling of charges by High Point Sprinkler Company ofAtlanta, herein called the Employer, alleging that Lo-cal 926, International Union of Operating Engineers,herein called Engineers or Respondent, had violatedSection 8(b)(4)(D) of the Act. The charge alleges insubstance that the Respondent induced and en-couraged employees to engage in a strike or refusal towork and has threatened, coerced, and restrained per-sons engaged in commerce, where in both instances anobject thereof is to force the Employer to assign certainwork to employees represented by Respondent ratherthan to employees of the Employer who are representedby Local 669, United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industryof the United States and Canada, herein called Sprin-kler Fitters, or Local 669.Pursuant to notice, a hearing was held before Hear-ing Officer George L. Card on January 5, 6, and 7,1971. All parties appearing at the hearing were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearing onthe issues. I Thereafter, the Employer and the Respond-ent filed briefs in support of their respective positions.Also the Respondent filed a motion to reopen therecord and quash the notice of hearing, to which theEmployer filed a response. Additionally the Employerfiled a motion to expedite and the Respondent filed aresponse thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed. The Board has considered the briefs, motions,'Although Local 669 was served with a copy of the chargeand noticeof hearing, it made no appearance at the hearing.603and responses of the parties, and the entire record inthis case and hereby makes the following findings:1.THEBUSINESSOF THE COMPANYHigh Point Sprinkler Company of Atlanta is aGeorgia corporationengaged inthe manufacture, sale,and installation of automatic sprinkler systems. Theparties stipulated, and we find, that the High PointSprinkler Company of Atlanta is engaged in interstatecommerce within the meaning of the Act. Accordingly,we find that it will effectuate the purposes of the Actto assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local 926,International Union of Operating Engineers, and Local669, International Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Industry ofthe United States and Canada are labor organizationswithin the meaning of the Act.III.THE DISPUTEA. The Workin DisputeThe disputed work involves the operation of the Em-ployer's Lull 40-foot end lift at the Western Electricjobsite at Tucker,Georgia.B.The Background FactsSometime prior to November 8, 1970,2 the J. A.Jones Company began construction of a building forWestern Electric Company at Tucker, Georgia. It let acontract to Economy Mechanical Industries, hereincalledEconomy, as prime mechanical contractor.Economy subcontracted the design, fabrication, andinstallation of the interior fire protection Carolina,herein called High Point North Carolina.Thereafter,High Point North Carolina contractedwith the Employer, High Point of Atlanta, for the on-site installation of the sprinkler system. J. A. Jones,through its membership in the Association of GeneralContractors, has a collective-bargaining agreementwith Respondent. The Employer, on the other hand, isa member of the National Automatic Sprinkler andFire Control Association and is thereby party to thatAssociation's collective-bargaining agreement with Lo-cal 669.The installation of overhead sprinkler equipment re-quires the use of a Lull 40-foot end lift machine, here-inafter referred to as Lull or machine. The Lull is ahydraulically operated machine on which a platform2All dates are 1970 unless stated differently.191 NLRB No. 52 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDand racks have been installed, which is used to elevatemen and materials in installing the sprinkler system onthe ceiling joists.On or about November 8, the Employer placed threeLull machines on the jobsite. On the following day, asthe Employer's foreman, James C. Russell, was havingsprinkler equipment unloaded, he was approached byH. G. Donnelly, Economy's general foreman, and Wil-liam Jones, Economy's master mechanic, who also is amember of Respondent. Russell testified that Jones andDonnelly inquired whether Russell wanted them toobtain operating engineers to operate the machines andthat when he answered in the negative and stated thatthe Employer's own employees would operate them,Jones replied, "No, if you operate the machines we willshut the job down, we need to go fishing anyway."Thereafter, at the instance of Economy's superinten-dent,Allen, who stated he needed time to work theproblem out, the Employer did not operate the ma-chines immediately. It appears that Allen tried, with-out success, to have the Employer use engineers for theoperation of the Lull.On November 18, however, the Employer for thefirst time started up the Lull machines and used its ownemployees to operate them. At that point Jones ap-proached the operator and asked him if he had a"card."When the operator replied he did not, Jones,according to Russell, stated to the operator, "You can-not operate the machine." Jones admits saying, "Tohell with it, I'm going home." At that point he returnedto his machine, made a circular motion with his rightarm above his head, and followed with another motionwith the same hand with the palm downward, where-upon Jones then left the jobsite and shortly thereafterthe other operating engineers parked their machinesand walked off the job.On the following day, T. D. Archer, Respondent'sbusiness agent,met with the employees who hadwalked off the job. He persuaded them to abandon thework stoppage, telling them that the Union neitherauthorized nor wanted a work stoppage since he wassubmitting the matter to the National Joint Board forthe Settlement of Jurisdictional Disputes in the Build-ing and Construction Industry. On that understandingthe operators returned to work.On November 30, the Joint Board handed down adecision which assigned the work in dispute to themembers of Respondent. The Employer, however,refused to comply with the Joint Board directive andcontinued to assign the disputed work to its own em-ployees. Economy thereupon attempted to get the Em-ployer to comply with the Joint Board directive. OnDecember 3, in response to a request from Economy,the Employer, while reserving its position, permittedEconomy to use its engineer employees for perform-ance of the disputed work at Economy's expense. Thisarrangement lasted until December 23, when the jobwas temporarily shut down. Although the record doesnot indicate that Local 669 formally claimed the dis-puted work during the interval, W. L. Honeycutt, theEmployer's vice president and general manager, tes-tified that through that period of time several of theEmployer's employees objected to the disputed workbeing done by members of Respondent.On January 4, 1971, the Employer upon learning itwas being backcharged by Economy for the work beingperformed by Economy's engineer employees informedEconomy that it would no longer agree to having themachine operated by an operating engineer and that themachine would be manned by its own employees.When the Employer's employees resumed the opera-tion of the machine on January 6, 1971, Respondent'smembers again walked off the job.C. Contentionsof thePartiesHigh Point Sprinkler Company of Atlanta,the Em-ployer and Charging Party,contends that Respondenthas violated Section 8(b)(4)(D)of the Act by exertingcoercive pressures on the Employer to compel it toassign the disputed work to members of the Engineers.The Employer further contends that the work is prop-erly assigned to its own employees who are representedby Local 669 in view of (a) area and industry practice;(b) economy and efficiency;and (c)contract and certifi-cation.The Respondent contends that the Board is pre-cluded from proceeding with a determination of thedispute since the parties have agreed upon a method forvoluntary adjustment of the dispute.In this connection,Respondent contends that J. A. Jones, the general con-tractor,through its membership in Associated GeneralContractors which has a contract with Respondent, hasagreed to abide by awards madeby theNational JointBoard. Respondent further contends that J.A. Joneshas required that its subcontractors adhere to J. A.Jones' labor policies which include honoring JointBoard awards.In support of this contention, Respond-ent introduced in evidence a Joint Board decisionawarding the disputed work to its members and arguesthat J. A. Jones and Economy have honored the awardby attempting to have the Employer do likewise. Addi-tionally,Respondent maintains that Local 669 hasagreed to be bound by the Joint Board determinationin that, as a result of the Joint Board's November 24,1970, decision awarding the disputed work to membersof Respondent, Local 669's parent organization sub-mitted a letter to the Board's Regional Director, datedJanuary 4, 1971, renouncing jurisdiction over the dis-puted work. Finally, Respondent contends the factsherein do not make outa primafaciecase for reasona-ble cause to believe Section 8(b)(4)(D) has been vi- LOCAL926, OPERATING ENGINEERSolated. In this connection, the Respondent contendsthe evidence falls short of showing that Respondent orany of its agents were responsible for either of the workstoppageswhich occurred.D. Applicability of the StatuteBefore the Board may proceed with a determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause to be-lieve that Section 8(b)(4)(D) has been violated.Although Respondent denies it was responsible forany work stoppage, or for that matter that there wasany concerted work stoppage by its members, we be-lieve the evidence is sufficient to establish at least rea-sonable cause to believe that Respondent violated Sec-tion 8(b)(4)(D) of the Act.The evidence, on the basis of Jones' own testimony,establishes that it was Jones' responsibility to checkwith Respondent whenever a problem arose on the jobwhich affected Respondent's interests.' The act of theemployees in walking off the job on November 18 fol-lowing Jones' acknowledged gesture of disapprovalover the work assignment and departure from the job-site is some evidence that the employees involvedrecognized Jones' apparent authority to act on Re-spondent's behalf and that the gesture was a signal toquit work.Moreover, the walkout by Respondent'smembers on January 6, 1971, following the reassign-ment of the disputed work to the Employer's own em-ployees was consistent with the actions of Respondent'smembers on November 18 in supporting Respondent'sestablished policy of claiming the disputed work for itsmembers.Furthermore, we do not find merit in Respondent'scontention that all parties have agreed to a voluntarysettlement of the dispute, either through the JointBoard or by Local 669's parent organization's pur-ported disclaimer of the disputed work. Whatever obli-gations J. A. Jones' contract with Economy imposed onthatCompany and whatever obligation Economy'scontract with High Point of North Carolina imposedon the latter, there is no evidence that the Employeragreed to be or was bound by any of J. A. Jones' laborpolicies or by an award of the Joint Board.4 The Em-'Jones testified, "if I'm in doubt about anything, whether its a job or ifa man's been done wrong, if a company has been done wrong or if anybody'sillover something either way, I call the [union] hall and ask them about itand ask them what I should do "4Subsequent to the hearing,Respondent renewed its motion to dismissand moved to quash the notice of hearing Alternatively, it moved that therecord be reopened for the introduction of evidence which, according toRespondent, would show that High Point and the Employer are engagingin a joint venture and that the latter has agreed to follow the labor policiesof J A. Jones, the general contractor, and is thereby bound to follow thedirectives of the Joint Board. However, neither the record nor the evidencenow proffered by Respondent would establish these contentions, and thereis no substantial showing that the Employer expressly agreed to be boundby Joint Board determinations See, e g ,SheetMetal Workers Local 80605ployer specifically denies any such obligation. In thecircumstances, we find that the Employer is not partyto any agreement providing for the voluntary adjust-ment of this dispute.Nor do we find merit in Respondent's contentionthat the dispute is now moot since the parent organiza-tion of Local 669 has disclaimed jurisdiction over theoperation of the Lull as a result of the Joint Boardassignment of such work to the engineers. We find thatthe dispute is not moot since there is evidence showingthat the Employer's employees had earlier protestedthe transfer of the work to engineers, and members ofLocal 669 continued to perform the work without ob-jection.'Thus in these circumstances, the disclaimer of theInternational Union is not effective to vitiate an other-wise viable jurisdictional dispute especially when, ashere,members of the alleged disclaiming union havecontinued to perform the work.6 Accordingly, on thebasis of the entire record, we find that the dispute isproperly before the Board for determination.7E.Merits of the DisputeSection 10(k) of the Actrequires the Board to makean affirmative award of disputed work after giving dueconsideration to various relevant factors.'1.Certification and bargaining agreementsThe evidence does not indicate a Board certificationrelative to the disputed work.The record shows that the Employer has a collective-bargaining agreement with Local 669, and that theEmployer's interpretation of this contract is the basison which the Employerassignedthe disputed work toits own employees. Neither Respondent nor its parent(N.L.L Laboratory Furniture,Inc.),191 NLRB No. 87On June 15, 1971, Respondent filed a supplemental motion to reopenthe record and dismiss,asserting that the subcontract of High Point ofAtlanta had been modified to exclude the operation of Lull High Lift ma-chines, and that since January 11, 1971,the disputed work has been per-formed by Operating Engineers who are employed by Economy. Thus,Respondent contends,the dispute, if one ever existed, is settled and theproceeding should be dismissed for mootness.There is, however,no proff-ered evidence which, if admitted, would show that the underlying disputewhich gave rise to this proceeding has been settled.Accordingly,Respond-ent'smotion is denied as lacking in merit.4SeeCharlesJ. Dorfmanand Underground Engineering ContractorsAssociation,172 NLRB No.208,International Union of Operating Engi-neers Local 520 (Biebel Bros., Inc),170 NLRB No. 38.'In the motion to quash, Respondent further contends that since January25, 1971, the disputed work has been assigned to its members pursuant toJones' and Economy's directives that High Point(the Employer)complywith the Joint Board award.While it appears that the Employer has allowedRespondent'smembers to perform the disputed work since that time, it isalso clear that the Employer considered this acquiescence necessary only toprevent additional work stoppages and has reserved its original positionpending ultimate determination of the disputeeN.L.R.B. v Radio & Television Broadcast Engineers Union, Local1212,International Brotherhoodof ElectricalWorkers, AFL-CIO (Co-lumbia Broadcasting System),364 U.S. 573 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational has any such agreement with the Em-ployer.Accordingly, we find that this factor tends tofavor awarding the disputed work to the employees ofthe Employer.2. JointBoard awardRespondent contends that its members should beassigned the disputed work on the basis of a decisionof the Joint Board awarding the disputed work to itsmembers. As heretofore stated, however, the Employerwas not a party to the Joint Board proceedings andmaintains it neither considers itself bound thereby norintends to comply therewith. In these circumstances wedo not find that the Joint Board decision conclusivelyfavors awarding the work to members of Respondent.3.Past practice, assignment, and area practiceThe installation of automatic sprinkler systems re-quires a series of sprinkler heads which are attached topiping which is suspended from ceilings. Traditionally,ceiling work has been done from scaffolds. During thepast 5 years, however, ceiling work has been done froma mobile scaffold which has been mounted on forklifttrucks.Where the building size has permitted, the mo-bile scaffold has been used almost exclusively. The Em-ployer's consistent practice has been to assign the oper-ation of the machine on which the scaffold is mountedto its own employees who are represented by the Sprin-kler Fitters. These facts, on balance, tend to militateagainst an award inconsistent with the Employer's as-signment.Evidence as to industry and area practice is inconclu-sive as the record indicates a mixed use of both Sprin-kler Fitters and members of Respondent to performwork similar to that in dispute.4. Skills, economy and efficiency of operationPart of the apprenticeship training for a sprinklerfitter consists of learning the operation of the forklifttruck, the safety factors involved, and training in blue-print reading. Thus, when the Employer's own em-ployees have performed the disputed work, a three-mancrew has been assigned to each machine. Two crew-members perform the installation of the pipes andsprinkler heads. Because the third crewmember nor-mally has worked on the elevated scaffold, and becausehe is able to read blueprints, he is able to anticipate theneeds of the men on the scaffold and thus while notactually operating the machine, he is able to do layoutwork. Furthermore, when the disputed work has beenperformed by a member of Respondent, the Employerstill has found it necessary to use a sprinkler fitter onthe ground to perform layout work, since members ofRespondent are either unable or unwilling to read blue-prints.Moreover, it appears that when a member ofRespondent has done the disputed work, only about 10to 25 percent of his compensated time is spent in theactual operation of the machine. The Employer con-tends it has been satisfied with its own employees oper-ating the machine, but has been dissatisfied with overallperformance while the disputed work was done by amember of Respondent. Thus while the actual opera-tion of the machine appears relatively simple and it canbe operated effectively either by members of Respond-ent or by the employees of the Employer, from the viewof the efficient and economical operation of the entireprocess, the facts tend to favor an award to the em-ployees of the Employer.5. SafetyRespondent contendsassignmentof the work to itsmembersis essentialto safe operations. The Employer,on the other hand, makes the same contention regard-ing the assignment of the work to its own employees.The record, however, does not tend to favor anassign-ment to either group of employees as opposed to theother as being more conducive to safe operation.ConclusionsHaving considered all pertinent factors we concludethat employees of the Employer represented by theSprinkler Fitters are entitled to perform the work indispute.Members of Sprinkler Fitters are at least asskilled as engineers insofar as the disputed work isconcerned and the Employer has been satisfied with thequality of their work and resulting efficiency. More-over, the assignment of the work to sprinkler fitters isconsistent with the Employer's interpretation of itscontract with the Sprinkler Fitters, its assignment andpast practice, and it is not inconsistent with any other-wise uniform area or industry practice and will resultin more efficient and more economical operations. Ac-cordingly,we conclude from the foregoing that theEmployer's assignment of work to employees repre-sented by the Sprinkler Fitters should not be disturbed.On the basis of the entire record, therefore, we shalldetermine the existing jurisdictional dispute by award-ing to the employees employed by the Employer andrepresented by the Sprinkler Fitters, rather than in-dividuals represented by the Engineers, the operationof the Lull. In making this determination the Board isassigning the disputed work to employees representedby Local 669 but not to that Union or its members. LOCAL926, OPERATING ENGINEERS607DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as~ amended, and upon the foregoingfindings and the entire record-in this proceeding,, theNational Labor Relations Board makes the ,followingdetermination of dispute:-1.Employees of High Point Sprinkler Company ofAtlanta, currently represented by Local 669, UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada, are entitled to perform the work ofoperating the Lull 40-foot end lift in the installation ofpiping for their Employer at the Western Electric job-site at Tucker, Georgia.2. Local 926, International Union of Operating Engi-neers, is not entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require High PointSprinkler Company of Atlanta to assign-,the work indispute to the employees represented by said Union.3.Within 10 days from the date of this Decision andDetermination of Dispute, Local 926, InternationalUnion of Operating Engineers,- shall notify the Re-gionalDirector for Region 10, in writing, whether ornot it will refrain from forcing or requiring High PointSprinkler Company of Atlantato assignthe work indispute in a manner inconsistent with this determina-tion.